Case 1:11-md-02221-NGG-RER Document 908 Filed 06/08/20 Page 1 of 2 PageID #: 36983




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------x
                                                                  :
   IN RE: AMERICAN EXPRESS ANTI-STEERING                          :
   RULES ANTITRUST LITIGATION                                     : No. 11-MD-2221 (NGG)(RER)
                                                                  :
   This Document Relates to:                                      :
                                                                  :
   CONSOLIDATED CLASS ACTION                                      :
                                                                  :
   ---------------------------------------------------------------x

                                PLAINTIFFS’ NOTICE OF APPEAL


   TO:    Peter T. Barbur
          Evan R. Chesler
          Kevin J. Orsini
          Rory A. Leraris
          CRAVATH, SWAINE & MOORE LLP
          Worldwide Plaza
          825 Eighth Avenue
          New York, NY 10019
          (212) 474-1000
          Attorneys for Defendants American Express
          Company and American Express Travel
          Related Services Company, Inc.


          Notice is hereby given that Qwik Lube, LLC and LaJolla Auto Tech, Inc., on behalf of

   themselves and all others similarly situated (“Plaintiffs”), hereby appeal to the United States Court

   of Appeals for the Second Circuit from the Memorandum & Order (ECF No. 895) entered by this

   Court on January 15, 2020 (the “Opinion”), and from any and all adverse rulings incorporated in,

   antecedent to, or ancillary to the Opinion. 1 On May 13, 2020, the Court granted partial final

   judgment pursuant to Federal Rule of Civil Procedure 54(b) as to the claims brought by the




   1
    The Opinion dismissed all claims asserted by the Visa/MasterCard/Discover (“V/MC/D”)
   Class. See ECF No. 895 at 30.
Case 1:11-md-02221-NGG-RER Document 908 Filed 06/08/20 Page 2 of 2 PageID #: 36984




   V/MC/D Class permitting appeal, which partial final judgment was entered on May 14, 2020 (ECF

   No. 907). Plaintiffs are qualified to bring this appeal as representatives of the class.

   Dated: June 8, 2020                                    Respectfully submitted,

                                                          /s/ Michael D. Hausfeld
                                                          Michael D. Hausfeld
                                                          HAUSFELD LLP
                                                          1700 K Street, NW
                                                          Suite 650
                                                          Washington, DC 20006
                                                          Phone: (202) 540-7200
                                                          mhausfeld@hausfeld.com

                                                          Irving Scher
                                                          Scott A. Martin
                                                          HAUSFELD LLP
                                                          33 Whitehall Street
                                                          14th Floor
                                                          New York, NY 10004
                                                          Phone: (646) 357-1100
                                                          ischer@hausfeld.com
                                                          smartin@hausfeld.com

                                                          Interim Lead Counsel for the
                                                          Class Plaintiffs

                                                          Mark Reinhardt
                                                          Mark A. Wendorf
                                                          REINHARDT WENDORF &
                                                          BLANCHFIELD
                                                          1250 East First National Bank
                                                          332 Minnesota Street
                                                          St. Paul, MN 55101
                                                          (651) 287-2100

                                                          Vincent J. Esades
                                                          HEINS MILLS & OLSON, P.L.C.
                                                          310 Clifton Avenue
                                                          Minneapolis, MN 55403
                                                          (612) 338-4605

                                                          Counsel for the
                                                          Class Plaintiffs


                                                     2
